DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10-11, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz (US Pub No: 2018/0281815 A1, hereinafter Stentz) in view of Ihalainen et al. (US Pub No: 2021/0001981 A1, hereinafter Ihalainen).
Regarding Claim 1:
	Stentz discloses:
A system comprising: one or more processors; and one or more non-transitory computer-readable storage media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising.  Paragraph [0025] describes a processor that can send instructions via one or more computer-readable media.  This paragraph also describes various forms of memory for holding data and instructions.
receiving sensor data; determining an object represented in the sensor data.  Paragraph [0044] describes an Autonomous Vehicle (AV) 200 that can receive sensor data 215 from the collection of sensors 202.
determining a first predicted trajectory of the object, the first predicted trajectory associated with a first weight.  Paragraph [0048] describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  This is equivalent to the claim because the perception/prediction engine 240 can select a first object and develop a first predicted trajectory and assign a collision probability to the object, which is equivalent to a weight.
determining a second predicted trajectory of the object, the second predicted trajectory associated with a second weight.  Paragraph [0048] describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  This is equivalent to the claim because the perception/prediction engine 240 can select a second object and develop a second predicted trajectory and assign a collision probability to the object, which is equivalent to a weight.
receiving map data.  Paragraph [0012] describes that the control system can dynamically analyze a road network map.
and controlling an autonomous vehicle based at least in part on the first trajectory, the first weight, the first intent, the second trajectory, the second weight, and the second intent.  Paragraph [0048] describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  The event alerts 251 are then processed by the vehicle control module 255 to generate control commands 258 to control the vehicle.
Stentz does not disclose a first intent of the first trajectory based on a first semantic destination and a second semantic destination of the second trajectory based on a second semantic destination of the second trajectory.
	Ihalainen teaches:
determining, based at least in part on the map data, a first intent of the first trajectory based on a first semantic destination.  Paragraph [0102] describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.
determining, based at least in part on the map data, a second intent of the second trajectory based on a second semantic destination of the second trajectory.  Paragraph [0102] describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz to incorporate the teachings of Ihalainen to show a first intent of the first trajectory based on a first semantic destination and a second semantic destination of the second trajectory based on a second semantic destination of the second trajectory.  One would have been motivated to do so to avoid collisions and reduce the potential for injury or long system downtimes ([0064] of Ihalainen).
Claims 6 and 16 are substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 4:
	Stentz and Ihalainen teaches:
The system of claim 1, wherein: the first trajectory is associated with a first destination.  Paragraph [0048] of Stentz describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  This is equivalent to the claim because the perception/prediction engine 240 can select a first object and develop a first predicted trajectory.  Paragraph [0102] of Ihalainen describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.
and the second trajectory is associated with a second destination different from the first destination.  Paragraph [0048] of Stentz describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  This is equivalent to the claim because the perception/prediction engine 240 can select a second object and develop a second predicted trajectory.  Paragraph [0102] of Ihalainen describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.

Regarding Claim 10:
	Stentz discloses:
The method of claim 6, wherein controlling the vehicle comprises determining a candidate trajectory for the vehicle to follow in an environment.  Paragraph [0038] describes a teleassist decision option 123 that can comprise an action performable to the Autonomous Vehicle (AV) 180 that can enable the AV 180 to address or resolve the predicted AV location.  Such decision options 132 correspond to alternate routes, lane selections, wait commands, and data classifying an indeterminate object.

Regarding Claim 11:
	Stentz discloses:
The method of claim 6, further comprising determining at least one of the first intent or the second intent based at least in part on a proximity of the object to a region in an environment surrounding the vehicle.  Paragraph [0048] describes a perception/prediction engine 240 that can flag or otherwise identify objects in the live sensor data 215.  The live sensor data can only receive information within the sensing distance of the various sensors.

Regarding Claim 14:
	Ihalainen teaches:
The method of claim 6, wherein: the first trajectory is associated with a first destination.  Paragraph [0102] describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.
and the second trajectory is associated with a second destination different from the first destination.  Paragraph [0102] describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.
	Claim 18 is substantially similar to claim 14 and is rejected on the same grounds.

Regarding Claim 20:
	Stentz discloses:
The one or more non-transitory computer-readable storage media of claim 16, the operations further comprising determining at least one of the first intent or the second intent based at least in part on a proximity of the object to a region in an environment.  Paragraph [0061] describes a vehicle 310 that can determine the location, size, and/or distance of objects in the environment 300 based on the sensor view 303.

Claims 2-3, 7-9, 12-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of Ihalainen and further in view of Kopp et al. (US Pub No: 2019/0311298 A1, hereinafter Kopp).
Regarding Claim 2:
Stentz and Ihalainen teach the above inventions in claim 1.  Stentz and Ihalainen do not teach performing a regression.  Kopp teaches this in paragraph [0024].
Stentz and Kopp teach:
The system of claim 1, wherein determining the first predicted trajectory comprises performing a regression.  Paragraph [0048] of Stentz describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  Paragraph [0024] of Kopp describes regression used for a machine learning method.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Kopp to show performing a regression.  One would have been motivated to do so because it is easier to implement, interpret, and to train.

Regarding Claim 3:
Stentz and Ihalainen teach the above inventions in claim 1.  Stentz and Ihalainen do not teach basing an object based on classification.  
Kopp teaches:
The system of claim 1, wherein the second trajectory is based at least in part on classification.  Paragraph [0024] describes a machine learning training based on classification.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Kopp to show basing an object based on classification.  One would have been motivated to do so because objects, such as bicycles, pedestrians, or vehicles, can have different trajectories based on this classification.

Regarding Claim 7:
Stentz and Ihalainen teach the above inventions in claim 1.  Stentz and Ihalainen do not teach a first trajectory having a type and a second trajectory having a second type.  
Kopp teaches:
The method of claim 6, wherein: the first trajectory is associated with a first trajectory type.  Paragraph [0024] describes a classification machine learning training that can identify objects such as road markings, traffic signs, other vehicles, and pedestrians.
and the second trajectory is associated with a second trajectory type different from the first trajectory type.  Paragraph [0024] describes a classification machine learning training that can identify objects such as road markings, traffic signs, other vehicles, and pedestrians.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Kopp to show a first trajectory having a type and a second trajectory having a second type.  One would have been motivated to do so because objects, such as bicycles, pedestrians, or vehicles, can have different trajectories based on this classification.
	Claim 17 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
	Stentz and Kopp teach:
The method of claim 7, wherein the first trajectory type or the second trajectory type comprises a trajectory type associated with a road segment in an environment of the vehicle.  Paragraph [0044] of Stentz describes an AV 200 operating along sequential road segments to a particular destination 237.  Paragraph [0048] of Stentz describes a perception/prediction engine 240 that can flag or otherwise identify objects in the live sensor data 215.  The live sensor data can only receive information within the sensing distance of the various sensors.  Paragraph [0024] of Kopp describes a classification machine learning training that can identify objects such as road markings, traffic signs, other vehicles, and pedestrians.

Regarding Claim 9:
	Stentz discloses:
a first weight associated with the first trajectory.  Paragraph [0048] describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  This is equivalent to the claim because the perception/prediction engine 240 can select a first object and develop a first predicted trajectory and assign a collision probability to the object, which is equivalent to a weight.
a second weight associated with the second trajectory.  Paragraph [0048] describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  This is equivalent to the claim because the perception/prediction engine 240 can select a second object and develop a second predicted trajectory and assign a collision probability to the object, which is equivalent to a weight.
	Stentz and Ihalainen do not teach a machine learning model.
Kopp teaches:
The method of claim 6, further comprising: determining, by a first machine learned model.  Paragraph [0024] describes a machine learning model.
determining, by a second machine learned model.  Paragraph [0024] describes a machine learning model.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Kopp to show a machine learning model.  One would have been motivated to do so because it can easily identify trends and patterns without human intervention needed.
	Stentz and Kopp teach:
and controlling the vehicle based at least in part on the first trajectory, the first weight, the first intent, the second trajectory, the second weight, and the second intent.  Paragraph [0048] of Stentz describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  Paragraph [0024] of Kopp describes a machine learning model.

Regarding Claim 12:
	Stentz discloses:
The method of claim 11, wherein: the region in the environment comprises a road segment associated with map data representing the environment.  Paragraph [0012] describes that the control system can dynamically analyze a road network map.
Ihalainen teaches
the first semantic destination comprises a first region in an environment of the vehicle.  Paragraph [0102] describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.
and the second semantic destination comprises a second region in the environment of the vehicle different from the first semantic destination.  Paragraph [0102] describes a target object k which does not have a known destination.  The destination is predicted using a variety of methods including a machine learning method that is trained to predict future positions based on a predetermined set of prior locations.
	Stentz and Ihalainen do teach an object comprising a pedestrian or a bicycle.
	Kopp teaches:
the object comprises a pedestrian or a bicycle.  Paragraph [0024] describes a classification machine learning training that can identify objects such as road markings, traffic signs, other vehicles, and pedestrians.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Kopp to show basing an object based on classification.  One would have been motivated to do so because objects, such as bicycles, pedestrians, or vehicles, can have different trajectories based on this classification.

Regarding Claim 13:
Stentz and Ihalainen teach the above inventions in claim 6.  Stentz and Ihalainen do not teach a regression model and a classification model.
Kopp teaches:
The method of claim 6, wherein the first trajectory is based at least in part on regression.  Paragraph [0024] describes a machine learning training method using regression.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Kopp to show performing a regression.  One would have been motivated to do so because it is easier to implement, interpret, and to train.
Kopp teaches:
and the second trajectory is based at least in part on classification.  Paragraph [0013] describes an object that has a warning signal that is based on a classification or subclassification.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Kopp to show basing an object based on classification.  One would have been motivated to do so because objects, such as bicycles, pedestrians, or vehicles, can have different trajectories based on this classification.

Regarding Claim 19:
	Stentz and Kopp teach:
The one or more non-transitory computer-readable storage media of claim 16, the operations further comprising: receiving, from a machine learned model, a weight associated with the first trajectory.  Paragraph [0048] of Stentz describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  This is equivalent to the claim because the perception/prediction engine 240 can select a first object and develop a first predicted trajectory and assign a collision probability to the object, which is equivalent to a weight.  Paragraph [0024] of Kopp describes a machine learning method.
wherein the sending further comprises sending the weight to the planning component to control the vehicle.  Paragraph [0048] of Stentz describes a perception/prediction engine 240 that can dynamically compare the live sensor data 215 from the AV’s sensor systems 202 to the current localization map 233 as the AV travels the road segment.  The perception/prediction engine 240 can flag or identify any objects of interest in the live sensor data 215 that can indicate a potential hazard.  The perception/prediction engine can predict a path of each object or interest.  The perception/prediction engine 240 can then dynamically calculate a collision probability for each object of interest and generate event alerts 251 if the collision probability exceeds a certain threshold.  Based on this prediction, the AV control system 220 can respond/react accordingly.  Paragraph [0024] of Kopp describes a machine learning method.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of Ihalainen and further in view of Fu (CN 104157149 A, hereinafter FU) and Zheng et al. (US Pub No: 2020/0142413 A1, hereinafter Zheng).
Regarding Claim 15:
Stentz and Ihalainen teach the above inventions in claim 6.  Stentz and Ihalainen do not teach an object travelling on the road, not travelling on the road, and an intent of an object to travel on a crosswalk or not on a crosswalk.
Fu teaches:
The method of claim 6, wherein: the first intent or the second intent comprises at least one of: an intent of the object in an environment of the vehicle to travel along a road segment.  Paragraph 64 describes a pedestrian that crosses through an intersection.
an intent of the object to travel outside a proximity of the road segment.  Paragraph 64 describes a pedestrian who is standing outside the waiting area and does not intend to cross street.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Ihalainen to incorporate the teachings of Fu to show an object travelling on the road and not travelling on the road.  One would have been motivated to do so to ensure the pedestrians safely cross the street while reducing the waiting time of the main road vehicle (Paragraph 4 of Fu).
Stentz, Ihalainen, and Fu do not teach an intent of an object to travel on a crosswalk or not on a crosswalk. 
	Zheng teaches:
an intent of the object to travel within a crosswalk, or an intent of the object to travel outside a boundary of the crosswalk.  Paragraph [0048] describes a detected object that is a pedestrian.  The module 306 predicts the path of the pedestrian to determine what position of a crosswalk the pedestrian will cross.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz, Ihalainen, and Fu to incorporate the teachings of Zheng to show an intent of an object to travel on a crosswalk or not on a crosswalk.  One would have been motivated to do so that the vehicle can determine whether a pedestrian will cross the street and whether the vehicle needs to react to the pedestrian.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapadia (US Pub No: 2021/0215493 A1): A vehicle powered by a traction battery includes one or more controllers, programmed to measure a vehicle load, responsive to identifying a road climb having a grade greater than a predefined threshold on a route, calculate a required power and a minimum speed for the vehicle to complete the road climb with the vehicle load, predict an operating state of charge (SoC) and an operating temperature of the traction battery upon arriving at the road climb, predict an available battery power using the operating SoC and the operating temperature of the traction battery, estimate an available wheel power using the available battery power, and responsive to verifying the available wheel power is greater than the required power, output an autonomous driving instruction such that the vehicle enters and traverses the road climb with the minimum speed.
Otto (US Pub No: 2020/0216076 A1): A method for determining a current state vector describing location and heading of an ego-vehicle with respect to a lane boundary of a road comprises a step of obtaining road sensor data from at least one road sensor of the ego-vehicle detecting the lane boundaries of the road. In another step, a measured state vector of the ego-vehicle is calculated from the road sensor data. Furthermore, motion state data related to current heading and velocity of the ego-vehicle is obtained and a predicted state vector of the ego-vehicle is calculated based on the motion state data of the ego-vehicle and a previous state vector of the ego-vehicle. Finally, a current state vector is determined by calculating a weighted average of the measured state vector and the predicted state vector of the ego-vehicle. The weights are determined based on characteristics of an upcoming section of the road.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        

/BEHRANG BADII/Primary Examiner, Art Unit 3665